 

 

om
AQ 442 (Rev. EI/11) Arrest Warrant
UNITED STATES DISTRICT COURT = &
for the oS S a <
Middle District of Florida 25 = OUR
_ =o
S22 Sm
United States of America S = = g mn
v. ) = = pO
) Case No. 5:20-cr- A0-Oc-22 2 ~~
JOSEPH SAMUEL CATALANO ) w
FF
=
v3 -
By Co

 

Defendant

To: — Any authorized law enforcement officer

ARREST WARRANT

 

nn Oo

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

JOSEPH SAMUEL CATALANO

{name of person to be arrested)
who is accused of an offense or violation based on the following document filed with the court:

& Indictment
© Probation Violation Petition

This offense is briefly described as follows:

 Superseding Indictment
© Supervised Release Violation Petition

© Superseding Information © Complaint

© Information
© Violation Notice © Order of the Court

Count One - False Statements (18 U.S.C. § 1001)

Date: 06/48/2020

City and state: Orlando, Florida

  

Issuing officer's signature

ELIZABETH WARREN, Clerk, United States District Court
Printed name and title

Return

 

 

This warrant was received on (date)

at (city and state) O ra Lu

Date: Sepledees I_,20aD

 

Sure | R , AORD, and the person was arrested on (date) Sephembee F AOR
—? .
Zz. ——
Arresting officer's signature

 

\4

 

S, Lwis Biller, DHS OTL

Pridted name and title

 
